Smith, J. (dissenting).
I dissent because I do not think the Assistant Commissioner’s letter to petitioner is a “reprimand” as we interpreted that term in Holt v Board of Educ. of Webutuck Cent. School Dist. (52 NY2d 625 [1981]).
Laws governing the discipline of civil servants, including Administrative Code of the City of New York § 15-113, often require a trial or hearing, with due process protections, before an employee can be given a “reprimand.” If that term were given a broad interpretation, it could make the lives of public employers almost impossible: They would have to go through a proceeding before a neutral factfinder, with witnesses and cross-examination, every time they wanted to say a harsh word to an employee.
In recognition of this problem, we interpreted “reprimand” narrowly in Holt, to include only a “formal reprimand” (52 NY2d at 633). One of the documents before us in Holt was a letter from a district principal to a schoolteacher, placed in the teacher’s personnel file, that said the teacher had been “insubordinate” and behaved in a way “unbecoming of a teacher” (id. at 630). We held that this letter, and a somewhat similar letter involved in a companion case, were not reprimands within the meaning of the statute but only “critical evaluations” (id. at 633). The purpose of the letters, we said, was “to warn, and hopefully to instruct—not to punish” (id.). We added:
“While the inclusion of such letters in the teacher’s permanent file may have some effect on his future advancement or potential employability elsewhere, it is by no means as damaging as a formal reprimand issued by the board of education as the result of a determination of misconduct made by an impartial hearing panel. Each letter represents one administrator’s view, not a formal finding of misconduct” (id.).
I see no essential difference between the letter in this case and the letter in Holt. The letter here, which said that petitioner “exercised unprofessional conduct and made an offensive racial *671statement” does not seem materially harsher in its language than the letter at issue in Holt. It is true, as the majority emphasizes (majority op at 669), that the letter in this case was preceded by a more elaborate investigation than the Holt letter. On the other hand, the letter here made its “purpose to warn, and . . . instruct—not to punish” clearer than the Holt letter did: The letter in this case enclosed an “EEO Advisory Memorandum” for petitioner to review and informed him that he would be receiving “EEO Training.”
As I interpret Holt, it allows public employers broad discretion to convene or not to convene “an impartial hearing panel” to make a “determination of misconduct” justifying the issuance of a “formal reprimand.” The formality of that procedure in itself, as Holt explained, significantly increases the damage done by the reprimand to an employee’s career. Employers should not be deterred from choosing, where they think it wise, a less formal and less damaging means of communicating their displeasure with an employee’s conduct.
The Appellate Division decision in Matter of Civil Serv. Empls. Assn. v Southold Union Free School Dist. (204 AD2d 445 [2d Dept 1994]), assuming that it is correctly decided, is distinguishable. The critical document in that case was explicitly “designated a ‘formal reprimand’ ” (id. at 445). Southold thus stands for the proposition when an employer seeks the impact that the words “formal reprimand” impart, it must invoke the formal procedures required by civil service legislation.
I would accordingly reverse the Appellate Division’s order and dismiss the petition.
Chief Judge Lippman and Judges Graffeo, Read, Pigott and Jones concur with Judge Ciparick; Judge Smith dissents and votes to reverse in a separate opinion.
Order affirmed, with costs.